Citation Nr: 0029911	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  97-31 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for nasal pterygium of 
the right eye. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran served on active duty from May 1953 to March 
1955.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 


FINDINGS OF FACT

The right eye pterygium is not shown to cause a compensable 
loss of vision.


CONCLUSION OF LAW

The criteria for a compensable rating for the 
service-connected right eye pterygium have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991); 38 C.F.R. §§ 4.7, 
4.41, 4.75, 4.76, 4.84a including Diagnostic Codes 6034, 6079 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his right eye pterygium has caused a 
loss of vision. The Board finds that the matter has been 
adequately developed for the purpose of appellate review.

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has stated that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  

The service medical records show that the veteran was found 
to have a pterygium of the right eye during service.  In a 
June 1978 rating action, service connection was granted and a 
noncompensable rating assigned for nasal pterygium, right 
eye.  That evaluation has remained unchanged since.

VA outpatient records dated between 1990 and 1991 relate that 
the veteran underwent surgery in 1990 for myasthenia gravis.  
At VA examination in May 1993 the veteran reported a 10-year 
history of diabetes mellitus.  On examination, it was noted 
that ptosis affected both eyes.  His right eye far vision 
uncorrected was 20/400; corrected near vision was 25/80; and 
corrected far vision was 20/80.  The diagnoses were ocular 
myasthenia, and background diabetic retinopathy with macular 
edema, and hypertrophic OD with secondary loss of vision.   

Pterygium is a wing-like structure, applied especially to a 
triangular fold of membrane, extending from the conjunctiva 
to the cornea.  Dorland's Illustrated Medical Dictionary 1384 
(28th ed. 1994); Norris v. West, 11 Vet. App. 219 (1998).  

The veteran's service-connected right eye disorder is 
presently assigned a noncompensable evaluation under the 
provisions of 38 C.F.R. § 4.84a, Diagnostic Code 6034.  Under 
that code, a pterygium is evaluated on the basis of any 
resulting loss of vision.  The best distant vision obtainable 
after best correction by glasses will be the basis of rating 
loss of visual acuity. 38 C.F.R. § 4.75.  Corrected visual 
acuity of 20/40 or better warrants a noncompensable 
evaluation.  38 C.F.R. § 4.84a, Diagnostic Code 6079.  If 
vision in one eye is 20/50 and the other eye measures 20/50, 
a 10 percent evaluation is warranted.  Id.  Compensation is 
payable for the combination of service-connected and 
nonservice-connected eye disabilities only where there is 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability.  38 C.F.R. § 3.383(a).

At a VA examination in March 1998, the veteran reported a 
history of surgery for the right eye pterygium, a history of 
removal of cataract of the left eye and a history of laser 
therapy for diabetic retinopathy.  The visual acuity of the 
right eye was 20/400 for uncorrected far vision; 20/100 for 
near corrected vision; and 20/100 for far corrected vision.  
The diagnoses included diabetic retinopathy, non-
proliferative; pseudoaphakia O.U.; ocular myasthenia; and 
myasthenia gravis.  

The August 1999 VA examination report showed the visual 
acuity of the right eye was 20/400 for uncorrected far vision 
and; 20/400 for corrected near and far vision.  A March 2000 
VA examination report showed the visual acuity as 20/400 for 
corrected near and far vision.  

The veteran claims that he is entitled to an increased rating 
for this disability, because he has a loss of vision in his 
right eye.  However, several VA examiners have commented that 
the veteran's loss of vision is not due to his service 
connected disorder.  On the VA examination in May 1993, the 
examiner found that the loss of visual acuity was due to the 
non-service connected ocular myasthenia and background 
diabetic retinopathy.  A VA examiner in April 1998 also 
attributed the loss of visual acuity to ocular myasthenia, 
pseudophakia and background diabetic retinopathy.  The 
examiners did not identify any residuals from the right 
pterygium on the examinations.  Because the decrease in 
visual acuity is not due to a service-connected disability, 
the loss of vision cannot be considered in determining the 
appropriate rating.  38 C.F.R. § 4.14.  Thus, the evidence of 
record indicates that assignment of a compensable evaluation 
is not warranted.


ORDER

A compensable disability rating for a right eye pterygium is 
denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

 

